June 18, 2009 DORFMAN VALUE FUND (the “Fund”) A series of Trust for Professional Managers (the “Trust”) Supplement to Prospectus and Statement of Additional Information (“SAI”) dated March 30, 2009 Effective June 30, 2009, the Trust’s Board of Trustees approved a change to the name of the Dorfman Value Fund to Thunderstorm Value Fund.The reason for the name change is that the parent firm of Thunderstorm Mutual Funds LLC (the “Adviser”), Thunderstorm Capital LLC, has decided the best way to promote a more coherent marketing message is to rebrand all of its products to begin with the word “Thunderstorm”. All references to Dorfman Value Fund are hereby replaced with Thunderstorm Value Fund in the Prospectus and SAI. Also, the address under “Management of the Fund – The Advisor” on page 9 of the prospectus and “Investment Advisor” on page B-14 of the SAI are revised as follows: “The Fund has entered into an Investment Advisory Agreement (“Advisory Agreement”) with
